DETAILED ACTION
This office actions is a response to an amendment filed on 11/19/2021.
Claims 1- 27 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 11/19/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
Claims 1, 4-9, 17-21, and 26- 27 have been amended.
Response to Arguments
The rejection to claims 20, 21 under 35 U.S.C. § 112, (d) have been withdrawn in view of applicant’s remarks/ and amendments.
The rejection to claims 20, 21 under 35 U.S.C. § 101 have been withdrawn in view of applicant’s remarks/ and amendments
The double patenting rejection have been withdrawn in view of Terminal disclaimer. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 


Prior art references of recorded in combination teach each of these features;
Choudhury et al. (US 20110201341 A1) teaches method and apparatus for coordinating uplink resource allocation.
Heo et al.  (US 20140092865 A1) teaches equipment for communication in a wireless network using downlink data received and controlling information in inter-sub carrier aggregation.
Shin et al. (US 20130176952 A1) teaches system and method for downlink resource allocation in shared carriers. 

However, It's not obvious for one of ordinary skill in the art at the time of the invention to combine all references together to teach the limitations specified in the independent claims 1, 14 and 26; specifically to the other limitations with the combination of including;  

“after initial cell selection or cell reselection is completed in an idle state, acquiring position information of a first type of resource block; acquiring reference point offset indication information from a base station, wherein the reference point offset indication information comprises a frequency domain offset N of a reference point relative to a 

Dependent claims 2-13 and 15- 25 and 27 are also found allowable due to their dependence upon an already allowed independent claims and therefore also allowable.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYAW Z SOE/Primary Examiner, Art Unit 2412